WOODLEY, Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $150.
Trial was had, judgment rendered, and notice of appeal given on April 17, 1957, which was during a term of the court in which the case was tried. Said term ended on June 15, 1957.
*455The record shows that appellant was enlarged under a recognizance on appeal entered into on July 15, 1957, and during the subsequent term.
An appeal in a misdemeanor case will be dismissed if the recognizance was entered into after the expiration of the term of court at which the conviction was had. Hernandez v. State, 272 S.W. 2d 376, and other cases cited under Sec. 633, Branch’s Ann. P.C. 2d Ed.
The appeal is dismissed.